FILED
                              NOT FOR PUBLICATION                           OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SYORA DEWI; RAHKMAT ARITIN,                       No. 10-71295

               Petitioners,                       Agency Nos. A099-432-630
                                                              A099-432-631
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Syora Dewi and Rahkmat Aritin, natives and citizens of Indonesia, petition

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s decision denying their application for asylum.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009). We deny in part and dismiss in part the petition for review.

      Petitioners do not challenge the BIA’s finding that the harm they faced at the

hands of Dewi’s family did not rise to the level of persecution. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically

raised and supported by argument are deemed abandoned). With respect to their

future fear, substantial evidence supports the BIA’s finding that petitioners failed

to provide sufficient evidence to establish a well-founded fear of persecution, see

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution too speculative), and they failed to demonstrate that internal relocation

would not be a reasonable option, see Gonzalez-Medina v. Holder, 641 F.3d 333,

338 (9th Cir. 2011). We lack jurisdiction to consider petitioners’ new claims

regarding a disfavored group analysis and a pattern or practice of persecution. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (the court lacks jurisdiction

to review contentions not raised before the BIA). Petitioners did not raise these

contentions to the BIA; they argued only that they feared harm from powerful

family members. Thus, petitioners’ asylum claim fails.

      Petitioners’ request for oral argument is denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                    10-71295